ORDER
The Disciplinary Review Board having filed a report with the Court recommending that JEROME T. WILLIAMS of PASSAIC, who was admitted to the bar of this State in 1979, be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JEROME T. WILLIAMS is hereby reprimanded; and it is further
*446ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Over-sight Committee for appropriate administrative costs incurred in the prosecution of this matter.